This cause is before us on petition of J. D. Smith for writ of certiorari to review and revise the judgment of the Court of Appeals in the case of J. D. Smith v. State of Alabama,1 So. 2d 313.
The Court of Appeals rendered no opinion in the case, simply writing upon the record, "Affirmed (no opinion). Rice, J."
We have uniformly held that in the absence of an opinion by the Court of Appeals, we have nothing to review.
It follows, therefore, that the writ must be denied.
Writ denied.
GARDNER, C. J., and BOULDIN and FOSTER, JJ., concur. *Page 100